 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KENNETH ALLAN ACQUAH,                               No. 2:19-cv-1470 JAM DB P
11                        Plaintiff,
12            v.                                          ORDER
13    DAVID BAUGHMAN, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action. Plaintiff alleges

17   defendants used excessive force in violation of his Eighth Amendment rights. Plaintiff has

18   requested appointment of counsel. Plaintiff states he cannot afford counsel and has limited

19   knowledge of the law. Plaintiff also argues that it will be difficult to manage litigation while

20   incarcerated.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 2   common to most prisoners, such as lack of legal education and limited law library access, do not

 3   establish exceptional circumstances that would warrant a request for voluntary assistance of

 4   counsel. In the present case, the court does not find the required exceptional circumstances.

 5            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 6   counsel (ECF No. 24) is denied.

 7   DATED: March 30, 2020

 8

 9
                                                  /s/ DEBORAH BARNES
10                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23
     DLB:9
24   DB/prisoner-civil rights/acqu1470.31

25

26
27

28
                                                       2
